Citation Nr: 1136304	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  92-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis.

2.  Entitlement to reinstatement of a November 2007 rating decision, which found that a May 11, 1977 rating decision denying an evaluation in excess of 10 percent for anxiety reaction contained clear and unmistakable error, and assigned a 30 percent evaluation for posttraumatic stress disorder (PTSD) from March 3, 1977.

3.  Entitlement to an evaluation in excess of 50 percent for PTSD prior to September 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, November 2006, and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This case has a long and complicated procedural history.  In relevant part, in a September 1990 rating decision, the RO denied a rating in excess of 10 percent for the Veteran's anxiety disorder, which the Veteran appealed.  In September 1992, the Board remanded the Veteran's claim to the RO for further development.

In November 1993, the Veteran filed a claim regarding whether a May 11, 1977 rating decision denying the Veteran's claim for a rating in excess of 10 percent for anxiety disorder, constituted clear and unmistakable error.  The claim was denied in a January 1994 rating decision.  The Veteran submitted a Notice of Disagreement in February 1994, and a Statement of the Case was issued by the RO in April 1995.  The Veteran did not file a substantive appeal.  As such, the January 1994 rating decision is final.

In a December 1995 rating decision, the RO granted a 30 percent rating for the Veteran's anxiety disorder (recharacterized as PTSD), effective from November 29, 1989, the date of his claim for increase.  In December 1996 and in March 2000, the Veteran's claim for a rating in excess of 30 percent for PTSD was remanded to the RO for further development.

In April 2000, the Veteran alleged that he never received a decision on his clear-and-unmistakable claim that he had filed in November 1993.  In March 2001, the RO issued a notice letter to the Veteran concerning a reopened claim for clear and unmistakable error, and the Veteran construed this letter as a rating decision.  In March 2001, the Veteran filed a Notice of Disagreement, and the RO mistakenly issued a Statement of the Case in August 2001.  In September 2001, the Veteran filed a substantive appeal as to this issue.

In November 2001, the Board, again, remanded the Veteran's claim for a rating in excess of 30 percent for PTSD to the RO for further development.  In December 2001, the Veteran filed claims for entitlement to service connection for bilateral knee osteoarthritis, for asthma, for chronic colds, for abnormal liver functions tests, and for a stomach disorder; claims for increased ratings for tinnitus and for bilateral hearing loss, and petitions to reopen claims for service connection for back strain and for skin rash.  An April 2002 rating decision denied the Veteran's claims.  In May 2002, the Veteran filed a Notice of Disagreement.  A Statement of the Case was issued in January 2003, and he filed a substantive appeal in March 2003.

In April 2003, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge by videoconference.  A copy of the transcript is of record.

In November 2003 decision, the Board granted the Veteran's claim for an increased rating for PTSD, assigning a 50 percent rating, effective November 29, 1989, the date of the Veteran's claim for increase.  The remaining claims were remanded to the RO for further development.

In April 2005, the RO issued a rating decision, implementing the Board's grant of a 50 percent evaluation for PTSD, effective November 29, 1989.  In June 2005, the Veteran filed a Notice of Disagreement with the effective date of the increased rating, requesting an effective date of August 6, 1971.  A Statement of the Case was issued in July 2005.  No substantive appeal was filed as to this issue.
In April 2006, the Veteran filed a claim for total disability rating based on individual unemployability, which the RO also construed as a claim for a rating in excess of 50 percent for PTSD.  In November 2006, the RO denied the Veteran's claim for increase.  In December 2006, the Veteran filed a Notice of Disagreement.  A Statement of the Case was issued in November 2007, and the Veteran filed a substantive appeal in December 2007.

In January 2006, the Veteran filed a claim for service connection for diabetes mellitus, type II.  In April 2006, the RO denied the Veteran's claim, and the Veteran filed a Notice of Disagreement that month.  In July 2006, the RO issued a Statement of the Case, and the Veteran filed a substantive appeal in July 2006.

In November 2006, the RO denied a claim for entitlement to rating in excess of 10 percent for right finger fracture residuals.  In December 2006, the Veteran filed a Notice of Disagreement, arguing that his right finger fracture residuals interfered with his ability to type and work.  In November 2007, the RO issued a Statement of the Case, and the Veteran filed a substantive appeal in December 2007.

In November 2007, the RO found clear and unmistakable error in a rating decision dated May 11, 1977, which confirmed and continued a 10 percent evaluation for the Veteran's service-connected anxiety reaction (now PTSD), and assigned a 30 percent evaluation from March 3, 1977, the date of an examination reflecting the criteria for a higher evaluation were met.  An administrative review by the Compensation and Pension service found that the decision to grant a 30 percent evaluation for PTSD from March 1977 to November 1989 should not be promulgated as the January 1994 rating decision that determined that clear and unmistakable error did not exist in the May 1977 decision to deny a 30 percent evaluation was final and binding.  Thus, the specific theory raised in the November 1993 clear-and-unmistakable claim concerning the March 1977 decision was not allowed to be raised again as it was disposed of in the unappealed January 1994 RO decision.  Based on this administrative review, the RO did not implement the findings in the November 2007 rating decision.

In March 2008, the Veteran testified before the undersigned Acting Veterans Law Judge by videoconference at a Board hearing.  A copy of the transcript is of record.

In May 2008, the Board denied the Veteran's claims for entitlement to service connection for bilateral knee arthritis, for asthma and chronic colds, for abnormal liver function tests, and for a chronic right hand disorder; petitions to reopen claims for service connection for a low back disorder and for a skin disorder; whether a May 11, 1977 rating decision denying an evaluation in excess of 10 percent for anxiety reaction contains clear and unmistakable error; entitlement to an effective date prior to November 29, 1989 for a grant of a 50 percent evaluation for PTSD; entitlement to an increased evaluation for PTSD, currently evaluated as 50 percent disabling; entitlement to increased evaluations for bilateral hearing loss, evaluated as zero percent disabling through May 9, 2007 as 10 percent disabling as of May 10, 2007; entitlement to an increased evaluation for residuals of a right ring finger fracture, evaluated as 10 percent disabling; entitlement to an evaluation in excess of 10 percent for tinnitus, to include the question of separate 10 percent evaluations for each ear; and granted the Veteran's claim of entitlement to an effective date prior to April 13, 2007 for the grant of service connection for type II diabetes mellitus.  The Board also remanded the issues of entitlement to a TDIU and for service connection for a stomach disorder (these issues were denied in a subsequent November 2009 Board decision).

The Veteran appealed the May 2008 Board decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  On appeal, the Veteran specifically argued that the Board provided insufficient reasons or bases for denying an effective date prior to January 2006 for his service-connected diabetes mellitus, type II, and for denying a rating in excess of 50 percent for service-connected PTSD.  The Veteran further argued that the Board provided inadequate reasons or bases for failing to consider a referral for an extraschedular rating for his right ring finger disability, and for declining to reopen his previously-denied skin disorder claim.  The Veteran also argued that the May 2007 VA examination upon which the Board relied in denying entitlement to service connection for bilateral knee disability was inadequate, and the Board failed in its duty to assist in not obtaining the Veteran's records pertaining to his Chapter 31 benefits from February 4, 2008.  In the reply brief, the Veteran asserted that his November 2007 review of clear and unmistakable error by the Director of Compensation and Pension Service was in violation of the holding in Military Order of the Purple Heart v. Secretary of Veterans Affairs, 580 F.3d 1293 (Fed. Cir. 2009).

In January 2010, the RO granted the Veteran's claim for an increased rating for PTSD, assigning a 100 percent rating from September 2, 2009.  As the Veteran has been awarded a 100 percent evaluation for his PTSD, the appeal is now limited to an increased rating prior to September 2, 2009.

In a Memorandum Decision dated in November 2010, Judge Hagel affirmed the Board's findings as to the denial of an effective date prior to January 2006 for diabetes mellitus, type II, the alleged failure to consider a referral for extraschedular consideration for his right ring finger disability, and the refusal to reopen his skin disorder claim.  Judge Hagel found error in the Board's denial of a rating in excess of 50 percent for service-connected PTSD (regarding the failure of the Board to obtain Chapter 31 benefit treatment records from February 4, 2008) and in the Board's denial of the Veteran's claim for entitlement to service connection for bilateral knee disability, finding the May 2007 VA examination inadequate.  Judge Hagel also reversed the portion of the Board's decision addressing clear and unmistakable error in the March 3, 1977 rating decision, finding the November 2007 referral of the rating decision finding clear and unmistakable error in the March 3, 1977 rating decision was in violation of the holding in Military Order of the Purple Heart, 580 F.3d 1293.  The other claims in the May 2008 Board decision were not appealed the Court and are final.  Thus, the issues remaining on appeal are those set forth on the title page.

The issues of entitlement to service connection for bilateral knee arthritis and for entitlement to an evaluation in excess of 50 percent for PTSD prior to September 1, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The RO erroneously invalidated a November 2007 rating decision which found that a May 11, 1977 rating decision denying an evaluation in excess of 10 percent for anxiety reaction contained clear and unmistakable error, and assigned a 30 percent evaluation for PTSD from March 3, 1977.


CONCLUSION OF LAW

A November 2007 rating decision, which found that a May 11, 1977 rating decision denying an evaluation in excess of 10 percent for anxiety reaction contained clear and unmistakable error, and assigned a 30 percent evaluation for PTSD from March 3, 1977, is reinstated.  Military Order of the Purple Heart v. Secretary of Veterans Affairs, 580 F.3d 1293 (Fed. Cir. 2009); MacKlem v. Shinseki, 24 Vet. App. 63, 71-72 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


Analysis

As noted above, in November 1993, the Veteran filed a claim regarding whether a May 11, 1977 rating decision denying the Veteran's claim for a rating in excess of 10 percent for anxiety disorder, constituted clear and unmistakable error.  The claim was denied in a January 1994 rating decision.  The Veteran submitted a Notice of Disagreement in February 1994, and a Statement of the Case was issued by the RO in April 1995.  The Veteran did not file a substantive appeal.  As such, the January 1994 rating decision is final.

In April 2000, the Veteran alleged that he never received a decision on his clear-and-unmistakable claim that he filed in November 1993 (although he filed a Notice of Disagreement with this rating decision).  In March 2001, the RO issued a notice letter to the Veteran concerning a reopened claim for clear and unmistakable error, and the Veteran construed this letter as a rating decision.  In March 2001, the Veteran filed a Notice of Disagreement, and the RO mistakenly issued a Statement of the Case in August 2001.  In September 2001, the Veteran filed a substantive appeal as to this issue.

In November 2007, the RO found clear and unmistakable error in a rating decision dated May 11, 1977, which confirmed and continued a 10 percent evaluation for the Veteran's service-connected anxiety reaction (now PTSD), and assigned a 30 percent evaluation from March 3, 1977, the date of an examination reflecting the criteria for a higher evaluation were met.  An administrative review by the Compensation and Pension service found that the decision to grant a 30 percent evaluation for PTSD from March 1977 to November 1989 should not be promulgated as the January 1994 rating decision that determined that clear and unmistakable error did not exist in the May 1977 decision to deny a 30 percent evaluation was final and binding.  Thus, the specific theory raised in the November 1993 clear-and-unmistakable claim concerning the March 1977 decision was not allowed to be raised again as it was disposed of in the unappealed January 1994 RO decision.  Based on the findings of this administrative review, the RO did not implement the findings in the November 2007 rating decision.

In May 2008, the Board denied, inter alia, the claim for whether a May 11, 1977 rating decision denying an evaluation in excess of 10 percent for anxiety reaction contains clear and unmistakable error, relying on the administrative review by the Compensation and Pension service.

The Veteran appealed the May 2008 Board decision, in part, to the Court.  In his reply brief, the Veteran asserted that his November 2007 review of clear and unmistakable error by the Director of Compensation and Pension Service was in violation of the holding in Military Order of the Purple Heart v. Secretary of Veterans Affairs, 580 F.3d 1293 (Fed. Cir. 2009).

In a Memorandum Decision dated in November 2010, Judge Hagel reversed the portion of the Board's decision addressing clear and unmistakable error in the March 3, 1977 rating decision, finding the November 2007 referral of the rating decision finding clear and unmistakable error in the March 3, 1977 rating decision was in violation of the holding in Military Order of the Purple Heart, 580 F.3d 1293.  In that decision, the Federal Circuit held that the Secretary's procedure of requiring a review of certain regional office decisions by the Director of the Compensation and Pension system prior to issuance "does not comport with the governing Regulations, . . . was not implemented in compliance with the requirements of the Administrative Procedure Act[,] . . . is not in accordance with 'law, rule, or regulation,' and is invalid."  Id. at 1297-98 (citing 38 U.S.C. § 706(2)(A)).  In MacKlem, 24 Vet. App. at 71-72, the Court held that because this review procedure violated the law, the Secretary must allow the original regional office decision to stand.  Judge Hagel found that the facts of MacKlem were analogous to the Veteran's case, and therefore, found that the November 2007 rating decision must be reinstated.

The Board is bound by the findings contained in the Memorandum Decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Therefore, the November 2007 rating decision, which found that a May 11, 1977 rating decision denying an evaluation in excess of 10 percent for anxiety reaction contained clear and unmistakable error, and assigned a 30 percent evaluation for PTSD from March 3, 1977, is reinstated.


ORDER

Entitlement to reinstatement of a November 2007 rating decision, which found that a May 11, 1977 rating decision denying an evaluation in excess of 10 percent for anxiety reaction contained clear and unmistakable error, and assigned a 30 percent evaluation for PTSD from March 3, 1977, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

In May 2007, the Veteran underwent VA examination for several of his claimed disabilities, including bilateral knee arthritis.  The Veteran reported that the onset of his bilateral knee disability was in service.  He stated that he jumped off a helicopter that was hovering six to eight feet above the ground and injured both knees at that time, but no medical care was received.  The Veteran described current pain, as well as locking, cracking, and popping on the left.  The Veteran had previous surgery for a torn meniscus on the left knee in 1997.  There was no reported surgery on the right knee.  No associated symptoms were reported for the right knee.

On examination, the Veteran was found to have left knee degenerative changes in the medial aspect of the knee joint.  There was a moderate degree of narrowing with weight bearing, and the knee was otherwise unremarkable.  The Veteran was also found to have right knee degenerative changes, with moderate joint space narrowing medially with weight bearing.  There was a small spur projecting from the superior patella and then a series of calcifications extending upward from the anterior tibial tuberosity.  The examiner believed that this was secondary to previous trauma or inflammation.  Regarding the knees, the examiner was unable to locate any documentation of a knee condition or knee pain during the Veteran's active duty time.  The first entry regarding a knee complaint was in 1997.  The 1997 knee complaint was due to left knee pain.  At that time, the Veteran had a left knee arthroscopy with menisctomy, for medial meniscus tear.  Entries for the right knee disability appeared even later than 1997.  The examiner found that if the Veteran experienced a traumatic injury to the bilateral knees following jumping from the skids in 1969, it was more likely than not that the record would show knee pain or complaints prior to 28 years after the injury.  Based on the lack of intercurrent complaints of a bilateral knee condition, and no evidence of a knee condition during active duty, the examiner opined that the Veteran's current knee complaints were neither due to, caused by, or aggravated by the Veteran's reported active-duty injury.

In its denial of the Veteran's claim, the Board noted that, as a veteran who engaged in combat with enemy, the Veteran's lay evidence of an in-service knee injury must be accepted if consistent with the circumstances at service.  38 C.F.R. § 3.304(d) (2011).  The examiner, however, did not accept the Veteran's assertions of an in-service knee injury when forming an opinion as to the nexus of his current knee disabilities.  When the Board assumes that an in-service injury occurred, a medical examiner "cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship" between the claimant's service and a current disability.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Although the May 2007 examiner relied on two reasons for finding no relationship between the Veteran's service and his current injury, the Court found that one of those reasons was impermissible.

Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a new examination and opinion must be afforded with respect to the Veteran's claim for entitlement to service connection for bilateral knee arthritis.

Regarding the Veteran's claim for a rating in excess of 50 percent for PTSD prior to September 1, 2009, the Veteran has identified outstanding medical records that may be pertinent to his claim.  Specifically, the Veteran was receiving Chapter 31 benefits, and the claims file only contains records associated with Chapter 31 through 2007.  As such, updated records must be obtained.  Further, the Board notes that the Veteran never received notice pertinent to his claim for a rating in excess of 50 percent for PTSD, as required by VCAA.  While on appeal, the Veteran should be provided with proper notice in relation to this claim.

Accordingly, the claims are hereby REMANDED to the RO for the following action:

1.  The RO should furnish to the Veteran and his representative VCAA-compliant notice regarding the claim for an increased rating for PTSD.  The RO's letter should explain how to establish entitlement to an increased rating in excess of 50 percent for PTSD, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321.

The RO should ensure that its letter meets the requirements of Dingess/Hartman, particularly as regards disability ratings and effective dates, as appropriate.

2.  The RO should obtain all updated, pertinent Chapter 31 records of evaluation and/or treatment of the Veteran's service-connected disabilities.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner is informed of the following facts, which facts should be considered when providing the requested medical opinion.

* The examiner should take as fact that the Veteran suffered a bilateral knee injury in service when he jumped out of a helicopter while serving in Vietnam.  

* The Veteran served on active duty from August 1967 to August 1971.

* In July 1971, the Veteran filed claims for compensation benefits with VA, which did not include a claim involving the bilateral knee, but rather a shrapnel wound to the right ring finger.

* At the December 1971 VA orthopedic examination, the Veteran did not report any bilateral knee pain (but reported pain associated with the finger injury).

* At a February 1977 VA examination, the Veteran did not report any bilateral knee pain (but reported pain associated with the finger injury).

* 1983 VA treatment records show complaints of low back pain.  The Veteran did not report bilateral knee pain.

* A March 1988 "Physical Examination Form" shows that the Veteran denied a medical history of "Permanent defect from illness, disease, or injury."  He reported "yes" to a medical history involving head or spinal injuries and that he was in a motor vehicle accident with facial injuries.  The examiner reported that the knee reflexes were normal in both knees.  

* In November 1989, the Veteran submitted claims for compensation benefits for a skin rash and hearing loss.  He did not seek compensation benefits for residuals of a bilateral knee injury.

* In a July 1990, VA Form 21-2545, Report of Medical Examination for Disability Evaluation, the Veteran reported medical issues involving hearing loss, skin rashes, posttraumatic stress disorder, low back, and the shrapnel injury to his hand.  He noted he had been in a motor vehicle accident five years prior.  The Veteran was silent for complaints of bilateral knee pain.

* At a January 1991 RO hearing, the Veteran provided testimony of chronic low back pain since service.  He made no mention of bilateral knee pain.

* A December 1992 VA examination report shows that clinical evaluation of the lower extremities was negative with normal ranges of motion of the joints.  

* At a September 1995 RO hearing, the Veteran provided testimony of chronic low back pain, hearing loss, and a skin rash.  He made no mention of bilateral knee pain. 

* He underwent VA examinations in February 1996 and March 1996, where he reported multiple physical complaints, but bilateral knee pain was not one of them.  

* An October 1997 treatment record shows that the Veteran reported having a problem with his left knee for three weeks.  He noted that he had dropped a boulder on the left leg two years prior.  

* An August 1998 private medical record shows a diagnosis of left knee degenerative arthritis.  It noted a medial meniscus tear.  A separate August 1998 record shows the Veteran was seen with complaints of left knee pain.  The Veteran reported the left knee pain had recently been re-aggravated from jumping up and down and getting up and down from his top bunk.

* A December 1998 medical record shows the Veteran was status post knee surgery.  

* In a December 2001 statement, the Veteran stated he believed his knee problem started in service from having to carry a pack that weighed 100 pounds.  He stated he was only between 105 to 145 pounds when he carried such a heavy back.  The Veteran made no mention of any bilateral knee injury from jumping in Vietnam.

* In a May 2002 statement from the Veteran, he stated that over time, he had problems with his knees and noted he had a meniscectomy in December 1997.  He added that he was "now having problems with his right knee."  

* A May 2002 medical record shows that the Veteran reported a history of osteoarthritis of the right and left knees.  He reported he underwent a meniscectomy in 1997 on the left knee.  The Veteran reported increased right knee pain for two months.

* The first time the Veteran alleged an injury to his knee from jumping from a helicopter while in service was at an April 2003 hearing before the undersigned.  

* The examiner is informed that the Board finds as fact that the Veteran did not complain of knee pain for approximately 30 years after service discharge, and the examiner may take this into account when forming the medical opinion.

* While the Board has laid out some relevant facts, it requests that you review the entire claims file.  

Following a review of the record, review of the above facts, and examination of the Veteran, the physician should clearly identify all current disability/ies affecting the knees.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's alleged bilateral knee injury in service.  In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a report.

4.  To help avoid a future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


